Citation Nr: 1738301	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  15-14 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for headaches.

2.  Whether new and material evidence has been received to reopen a claim of service connection for hair loss.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a dental disorder.

(The issue of validity of an overpayment, simultaneously on appeal, is the subject of a separate decision.)


WITNESS AT HEARING ON APPEAL

The Veteran



ORDER

New and material evidence having been received, the claim for service connection for headaches is reopened.  

New and material evidence having been received, the claim for service connection for hair loss is reopened.  

New and material evidence having been received, the claim for service connection for a dental disorder is reopened.  


FINDINGS OF FACT

1.  In an October 1995 rating decision, the RO denied service connection for headaches, hair loss, and a dental disorder on the basis that there was no evidence showing those disorders in the service treatment records (STRs).  

2.  Evidence received after the October 1995 denials of relate to unestablished facts necessary to substantiate those claims of service connection and raises a reasonable possibility of substantiating those underlying claims.


CONCLUSIONS OF LAW

1.  The RO's October 1995 denials of service connection for headaches, hair loss, and a dental disorder are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2016).  

2.  Evidence received since the final October 1995 rating decision is new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had active military service from March 1974 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the VA Regional Office (RO) in Portland, Oregon.  

In September 2016, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The issues of service connection for chronic pancreatitis, cirrhosis of the liver, and posttraumatic stress disorder have been raised by the record at the September 2016 hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

As discussed below, the Board is reopening the Veteran's claims.  The underlying service connection issues being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


I.  VA's Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

II.  Analysis

Service connection for hair loss, headaches, and a dental disorder was initially denied in October 1995 because the evidence did not show those disorders in the STRs.  After receiving notice of that decision, the Veteran initiated an appeal of the denials of service connection for hair loss and a dental disorder; he did not appeal the denial of service connection for headaches.  Following a January 1996 Statement of the Case (SOC), no substantive appeal was thereafter received for the issues of service connection for hair loss and a dental disorder and the appeal was not finalized.  Later, however, he applied to have these claims reopened.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the SOC.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2016).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, 83 F.3d 1380.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, relevant evidence of record at the time of the October 1995 rating decision consisted of the Veteran's STRs.  His STRs showed no treatment for, or diagnosis of, any hair loss or dental disorder.  Records in May 1974 showed that he complained of headaches; the diagnosis was viral upper respiratory infection.  There were no post-service treatment records at the time of the October 1995 rating decision.  

Accordingly, at the time of the denials in October 1995, the claims folder contained no competent evidence that the Veteran had hair loss, a definitive diagnosis of a headache disorder, or a dental disorder.  Thus, the RO, in October 1995, denied service connection.  The Veteran did not finalize an appeal of the RO's decision as to those issues, and those denials became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2016).  

In reaching the conclusion that that decision is final, the Board is cognizant of the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond, 659 F.3d 1362.  Here, no additional evidence pertinent to the issues of service connection for hair loss, headaches, and a dental disorder was received prior to the expiration of the appeal period.  The October 1995 rating decision is thus final.  

The relevant evidence received since the denials consist of post-service treatment records, a March 2005 VA general medical examination, and the Veteran's contentions, including his testimony at the September 2016 hearing.  A February 2005 treatment record shows that the Veteran reported that his teeth were falling out.  At the March 2005 VA examination, the Veteran was diagnosed with headaches; a negative nexus was provided.  The Veteran testified that his hair fell out one time.  See September 2016 Hearing Transcript (T.) at 3.  

The evidence of record obtained since the October 1995 rating decision shows reports of hair loss and dental problems, as well as a current diagnosis of headaches.  Thus, this newly received evidence, when considering evidence previous of record, relates to unestablished facts necessary to reopen the previously denied claims of service connection for hair loss, headaches, and a dental disorder.  Therefore, the Board concludes that new and material evidence has been submitted sufficient to reopen these claims.  Accordingly, and based on this evidentiary posture, the Board grants the Veteran's application to reopen these previously denied claims.  


REMAND

A remand is necessary for these reopened claims.  The Veteran has testified that he receives disability benefits from the Social Security Administration (SSA).  T. at 4.  As these records may be relevant to the issues on appeal, a remand is necessary to obtain them.

Additionally, the Board finds that a VA examination for the Veteran's claimed headaches would be beneficial.  As discussed above, his STRs note complaints of headaches in 1974.  The 2005 examiner provided a negative opinion on the basis of no evidence of injury in military for headache disorders.  However, this opinion did not appear to consider the documented headache complaints in service.  Therefore, the Board concludes that the Veteran should be provided a VA examination with an adequate medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder the SSA records pertaining to the Veteran's receipt of benefits, to include the medical records used in support of his claim.  All attempts to obtain these records should be documented in the claims folder.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are Federal records, if they cannot be located or no such records exist, the Veteran should be notified in writing.

2.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that he may have received from the White City VA Medical Center and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Accord the Veteran an appropriate VA examination to determine the nature and etiology of any diagnosed headaches.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (a probability of approximately 50 percent or greater) that any diagnosed headaches had their onset in service or are related to the Veteran's service.  A complete rationale should be given for all opinions and conclusions expressed.  

The examiner should consider the complaints of headaches in May 1974.

4.  Then, after ensuring that the requested examination complies with the remand specifications, and after any further development deemed necessary, readjudicate the Veteran's claims.  If any benefit remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Barstow, Counsel

Copy mailed to:  The American Legion


Department of Veterans Affairs


